COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 HOSPITAL HOUSEKEEPING                                       No. 08-13-00124-CV
 SYSTEMS, LTD.,                               §
                                                                 Appeal from
                       Appellant,             §
                                                              41st District Court
 v.                                           §
                                                           of El Paso County, Texas
 MARIA ESTELLA LOPEZ,                         §
                                                           (TC # 2012DCV05169)
                       Appellee.              §


                                      JUDGMENT

       The Court has considered this cause on Appellant=s unopposed motion to dismiss and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. We further order costs be assessed

against the party incurring same. We further order that this decision be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2013.


                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.